Citation Nr: 0521424	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  03-27 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse.  


ATTORNEY FOR THE BOARD

M. Tenner, Counsel

INTRODUCTION

The veteran served on active duty from December 1967 to 
January 1971.  He served in Vietnam for 20 months.  He is the 
recipient of the Vietnam Defense Service Medal, the National 
Defense Service Medal, the Vietnam Campaign Medal, and the 
Army Commendation Medal.  

In a June 2000 decision, the Board of Veterans' Appeals 
(Board), in pertinent part, denied the veteran's claim for 
service connection for post-traumatic stress disorder (PTSD).  

In March 2003, the veteran attempted to reopen the claim for 
service connection for PTSD.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Columbia, South 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied reopening service connection for 
PTSD.  The appellant indicated disagreement with that 
decision and, after being furnished a statement of the case, 
filed a substantive appeal. 

In April 2005, the veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the proceeding is of record.  At the conclusion 
of the hearing, the veteran submitted additional evidence 
accompanied by a waiver of initial RO review of such 
evidence.  

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  




FINDINGS OF FACT

1.  In a June 2000 decision, the Board denied the veteran's 
claim for service connection for PTSD.  Reconsideration of 
this Board decision has not been requested, on motion, by the 
veteran or his representative, or by the Board.  That is the 
last final decision on any basis.

2.  The veteran has submitted additional evidence regarding 
in service stressors that he alleges contributed to his 
current diagnosis of PTSD.  The additional evidence received 
since June 2000 is new, as it was not of record at the time 
of the June 2000 Board decision, and material, as it relates 
to an unestablished fact necessary to substantiate the claim.  


CONCLUSIONS OF LAW

1.  The June 2000 Board decision denying service connection 
for PTSD is final.  38 U.S.C.A. §§ 511(a), 7103(a), 7104 
(West 2002); 38 C.F.R. § 20.1100 (2004).  

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminates the 
requirement that a claimant submit evidence of a well- 
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
and 3.326 (2002).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his or her claim.  Wensch v. Principi, 15 Vet 
App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In this case, the Board finds that new and 
material evidence has been received to reopen the appellant's 
claim.  Thus, further assistance is unnecessary to aid the 
appellant in substantiating his claim.

II.  Background and Analysis

The veteran is seeking to reopen service connection for PTSD.  
He contends that currently diagnosed PTSD is due to combat-
related stressors experienced during service in Vietnam. 

The issue of entitlement to service connection for PTSD was 
denied by the RO in May 1997.  The veteran appealed the 
decision.  In a June 2000 decision, the Board, in pertinent 
part, denied service connection for PTSD.  The Board 
determined that while the veteran had a current diagnosis of 
PTSD, he did not serve in combat, and his alleged stressors 
were not verified.  

Unless the Chairman of the Board orders reconsideration, all 
decisions of the Board are final on the date stamped on the 
face of the decision.  38 C.F.R. § 20.1100; see also 38 
U.S.C.A. §§ 511(a), 7103(a), 7104(a).  Because the record 
does not reflect that the veteran or his representative, or 
the Board requested reconsideration of the June 2000 Board 
decision, the decision is final based on the evidence then of 
record.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1100.

With respect to a claim that has been finally disallowed, the 
law and regulations provide that if new and material evidence 
has been presented or secured, the claim may be reopened and 
the former disposition reviewed.  38 U.S.C.A. § 5108.  "New 
evidence" is evidence not previously reviewed by VA 
adjudicators.  "Material evidence" is existing evidence, 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (effective 
August 29, 2001).  See also Hodge v. West, 155 F.3d 1356 (Fed 
Cir 1998); see also Evans v. Brown, 9 Vet. App. 273 (1996).  

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of this claim on any basis, in this case, since 
the Board decision in June 2000.  See Hickson v. West, 12 
Vet. App. 247, 251 (1999).

Evidence before the Board in June 2000 included the veteran's 
service medical and personnel records, testimony provided 
during a hearing at the RO, a VA examination report, and 
documents supplied by the Center for Unit Records Research 
(CURR).  

The veteran's service records reflected that he served in 
Vietnam from July 1968 to March 1970.  His military 
occupational specialty (MOS) in Vietnam was a chart operator.  
He served in the C Battery, 5th Battalion, 16th Artillery, 4th 
Infantry Division.  On a stressor statement submitted in May 
1996, the veteran alleged that he was involved in a friendly 
fire incident on May 9, 1969, that resulted in the deaths of 
3 American soldier and injuries to several others.  During a 
December 1996 VA examination, the veteran was diagnosed with 
PTSD.  Records submitted by CURR in May 1997 did not verify 
the friendly fire incident.  

Since the June 2000 Board decision, the veteran has submitted 
a new VA PTSD stressor statement, Morning Reports, VA 
outpatient treatment records, a February 2003 psychiatric 
examination report, copies of service records, and testimony 
before the undersigned in April 2005.  

On the veteran's PTSD stressor statement, the veteran 
reported two events that he felt contributed to his current 
claim for service connection for PTSD.  He stated that in 
September or October 1968, while in Ban Me Thout, his unit 
was attacked by a company of Viet Cong.  He stated that they 
penetrated the perimeter defense.  His firing battery had to 
lower its artillery gun tubes and fire "beehive" rounds to 
stop the attack.  He alleged that they killed 30-40 Viet Cong 
soldiers.  He also stated that the previously alleged 
incident on May 9, 1969 involving the 25th Infantry Division 
also involved an attack thy North Vietnamese troops and Viet 
Cong.  

The VA outpatient treatment records show continued treatment 
for PTSD.  During treatment in November 2004, the veteran 
reported that he was in Vietnam during the TET offensive 
right before Christmas in 1968.  He reported that he 
volunteered for service and served two tours of duty in 
Vietnam.  During treatment in December 2004, the veteran 
reported extreme guilt over an erroneous coordinate 
determination that resulted in the deaths of several 
soldiers.  The diagnosis was PTSD, chronic, severe, and 
depressive disorder, not otherwise specified.  

During testimony at the hearing in April 2005, the veteran 
representative alleged that as a chart operator the veteran 
had to serve in a combat capacity when his unit was attacked.  
The veteran's spouse testified that the veteran came back 
from Vietnam a broken man.  The veteran stated that he had 
friends who were killed in Vietnam.  He thought that he had 
previously supplied the names of them to VA.  He stated that 
he received Social Security disability benefits solely as a 
result of his PTSD.  

On the basis of the foregoing, the Board finds that new and 
material evidence has been received to reopen the veteran's 
claim for service connection for PTSD.  In this matter, the 
fact that the veteran has a current diagnosis of PTSD is 
undisputed.  The unestablished fact necessary for a grant of 
service connection is whether the veteran served in combat 
and/or whether his alleged stressors are capable of being 
substantiated.  In this respect, since the last final denial 
of the claim, the veteran has submitted new evidence 
regarding participation in combat as well as additional 
evidence of stressors that he believes led to the development 
of his PTSD.  In short, the evidence received since the June 
2000 Board decision is new, to the extent that it was not 
previously of record.  Moreover, and presuming the 
credibility of the evidence, it is material as it relates to 
an unestablished fact and raises a reasonable possibility of 
substantiating the claim.  As such, the Board finds that new 
and material evidence has been received and accordingly will 
review the claim for service connection on the merits.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

New and material has been received to reopen the claim for 
service connection for PTSD; to this limited extent, the 
appeal is granted.  


REMAND

In light of the Board's decision above that the claim of 
service connection for PTSD is reopened, the claim must be 
reviewed on a de novo basis.  In order to ensure that the 
veteran's procedural rights are protected insofar as he is 
provided adequate notice and opportunity to present argument 
and evidence on the underlying question of service 
connection, a remand of the case to the RO is indicated.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Board must also consider the impact of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et 
seq. (2001).  The VCAA redefined VA's duty to assist and 
enhances the duty to notify claimants about information and 
evidence necessary to substantiate a claim.  These laws and 
regulations also include new notification provisions.  As 
such, a VCAA letter must specifically:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  See 
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  

In this case, while the veteran was provided correspondence 
that pertained to the requirements to reopen claims on the 
basis of new and material evidence, he has not been provided 
any correspondence from the RO that satisfies the criteria 
for claims for service connection.  As such, the Board finds 
that the veteran should be provided correspondence from the 
RO specifically addressing the VCAA notice and duty to assist 
provisions as they pertain to the claim for service 
connection for PTSD, to particularly include the duty, 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
requiring the VA to explain what evidence will be obtained by 
whom.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Action 
by the RO is required to satisfy the notification provisions 
of the VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  

The Board finds that the RO should undertake development to 
verify the stressful experiences described by the veteran.  
Thus, as part of the development above, the RO should contact 
the veteran and provide him another opportunity to provide 
additional information and, if possible, evidence, concerning 
his alleged stressors.  Since there is no legal requirement 
that only official records must establish the occurrence of 
specific in-service stressful experiences, the veteran should 
be invited to submit statements from former service comrades 
or others that establish the occurrence of his claimed in-
service stressful experiences.  If these actions do not 
produce evidence that sufficiently corroborates the 
occurrence of a claimed in-service stressful experience, then 
the RO should also attempt to corroborate the specifically 
claimed events independently.  

Finally, the record reflects that the veteran is the 
recipient of Social Security disability payments.  The 
veteran alleges that he receives Social Security disability 
benefits solely as a result of his PTSD.  While Social 
Security records are not controlling for VA determinations, 
they are certainly "pertinent" to the claim.  Collier v. 
Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Accordingly, as these matters are 
being remanded for other reasons above, the Board finds upon 
remand, that the RO should attempt to secure these records.  

Accordingly, this matter is REMANDED to the RO, via the AMC, 
for the following actions:

1.  With respect to the issue of 
entitlement to service connection for 
PTSD on the merits, the RO should send 
the veteran and his representative a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  
Among other things, the letter should 
explain what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the veteran's claim for 
service connection.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the veteran 
and which portion, if any, VA will 
attempt to obtain on his behalf.  The 
letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim.  

The RO's letter should also invite the 
veteran to submit statements from former 
service comrades or others that establish 
the occurrence of his claimed in-service 
stressful experiences, and any military 
records in his possession.  

2.  The RO should detail the new 
stressors claimed by the veteran, with 
his further assistance if needed, then 
request that the United States Armed 
Services Center for Research of Unit 
Records (CURR) provide any available 
information that might corroborate the 
veteran's new alleged in-service 
stressors.  The RO should provide CURR 
with documentation detailing any new in-
service stressors alleged by veteran, as 
noted above.  The RO should follow up on 
any additional development suggested by 
the CURR.  

3.  After receiving a response from CURR 
(and any other contacted entity), the RO 
should review the claims file, to 
specifically include all records received 
from CURR, and prepare a report 
addressing whether the claims file 
establishes the occurrence of any 
specifically claimed in-service stressful 
experience.  This report is to be added 
to the claims file.

4.  The RO should contact the Social 
Security Administration and obtain a copy 
of any Social Security disability award 
and records relied upon in making any 
award.  

5.  Thereafter, the RO should 
readjudicate the claim for service 
connection for PTSD de novo in light of 
all pertinent evidence and legal 
authority.  

6.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (to include clear reasons and bases 
for the RO's determinations) and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


